Citation Nr: 1713155	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In December 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in February 2016, it was remanded for further development and adjudicative action.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND that follows the ORDER of this decision.


FINDINGS OF FACT

1.  The Veteran has neuralgia of the sciatic nerve affecting his left lower extremity, for which he is receiving service-connected compensation.

2.  The evidence does not reflect that the Veteran has any other diagnosed left hip disabilities during the period of the appeal.


CONCLUSION OF LAW

Service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated May 2008.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded an adequate April 2016 VA examination wherein the examiner took into account the Veteran's statements and treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that there has been substantial compliance with its February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, the Veteran was afforded an adequate April 2016 VA examination, and his claim was readjudicated by the RO in a May 2016 Supplemental Statement of the Case. 

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Factual Background and Analysis

The Veteran claims he has a left hip disability due to his service-connected low back and neck disabilities.

A September 2006 letter from J. B., M.D. indicates the Veteran complained of hip pain, but that upon further questioning, the examiner determined his pain was into the left buttock area and at times radiated throughout his left posterolateral thigh into the calf and sometimes all the way into the foot.  Dr. J. B. did not diagnose any left hip disabilities.

Between February 2008 and August 2008, the Veteran sought treatment with B. C., M.D. for low back pain radiating down his bilateral hips and legs.  The Veteran described the pain as moderate, sharp, and stabbing and indicated the symptoms were associated with stiffness.  Dr. B. C. did not diagnose any left hip disabilities.

At his December 2015 hearing before the Board, the Veteran testified that his bilateral hips prevented him from performing the tasks of his job and from doing work at home.  He also indicated that his painful hip disability causes disrupted sleep.  The Veteran testified that while both hips bothered him, his left hip was worse and he experienced shooting pains down his left lower extremity due to a pinched nerve and that he experiences leg cramps.  The Veteran's wife testified that the Veteran experienced bowel impairment due to his hip disability.  Notably, service connection for urinary frequency/incontinence and service connection for renal incontinence were both granted in an August 2016 rating decision, as secondary to the Veteran's low back disability.  The Veteran's representative requested that the record be held open for thirty days to allow them to submit a private medical opinion relating the Veteran's left hip disability to his low back disability; however, no such opinion was ever submitted.

The Veteran attended an April 2016 VA examination, where he described a history of left hip pain and burning since 1974.  He denied any hip injuries but reported hurting his back in a motor vehicle accident in 1975.  Service treatment records demonstrate the Veteran experienced a strained lumbar spine during service in 1971, 1973, and 1974, and he reported a history of low back pain since separating from service.  On examination, the Veteran exhibited full range of motion of his left hip with no evidence of pain.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, crepitus, or pain with weight-bearing.  There was slight reduction in muscle strength on flexion; extension and abduction were normal.  The examiner found there was no diagnosed left hip condition, on examination or by history and also determined that the Veteran experiences radicular pain of the left hip causing symptoms and that the cause of his left hip pain is due to radiculopathy of the lumbar spine. 

Significantly, the Board notes that the RO granted service connection for radiculopathy of the left lower extremity in a January 2015 rating decision, which was later recharacterized as neuralgia of the sciatic nerve, affecting the left lower extremity.  There are no diagnosed left hip disabilities other than the already service-connected neurological manifestations of the Veteran's low back disability, causing radiating pain into his left hip.

The only contentions in the record that the Veteran has a left hip disability, distinct from his already service-connected neuralgia of the sciatic nerve affecting his left lower extremity, are his own statements.  The Board recognizes that the Veteran may sincerely believe he has a separately diagnosed left hip disability and acknowledges that he is competent to report symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, the Veteran is not competent to report that he has a diagnosis of a left hip disability.  Medical diagnosis involves questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1).  Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has a left hip disability is a medically complex question which laypersons, such as the Veteran, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board ascribes significant weight to the findings of the April 2016 VA examiner, who performed a physical examination of the Veteran, considered the Veteran's lay statements, reviewed the evidence of record, and found no evidence of a left hip disability.

Absent a separately diagnosed left hip disability during the period of the appeal, the Veteran's claim must be denied.  Brammer, 3 Vet. App. at 225; McClain v, 21 Vet. App. at 321.



ORDER

Service connection for a left hip disability is denied.


REMAND

The Veteran's claim for entitlement to service connection for a bilateral hearing loss disability was remanded by the Board in February 2016 to obtain an examination and medical opinion.  At an April 2016 VA audiology examination, the examiner diagnosed bilateral sensorineural hearing loss and found that it was less likely than not due to the Veteran's military service, reasoning that the Veteran's separation examination demonstrated normal hearing bilaterally.  The Board finds this opinion is inadequate because the absence of hearing loss during service and at separation from service is not fatal to a claim for service connection and may not serve as the sole basis for a negative opinion.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Moreover, the Board notes that the examiner did not discuss evidence in the Veteran's service treatment records regarding right ear surgery performed in October 1975, a November 1975 separation examination report which documents an "occasional painful right ear" and "questionable high frequency hearing loss," or a November 1975 report of medical history wherein the Veteran checked the "yes" boxes for hearing loss and ear, nose, or throat trouble.  Furthermore, the examiner failed to discuss an August 1976 VA audiogram and accompanying examination report, which documents that the Veteran felt he had some hearing loss and that he worked around the noise of jet aircraft during service.  On remand an addendum opinion must be obtained which considers all the pertinent evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  An addendum medical opinion from an audiologist must be obtained which considers all the pertinent evidence of record.  The claims file must be made available to and reviewed by the audiologist designated to provide the opinion.

Following a review of the record, and with consideration of the Veteran's lay statements of record, the audiologist should provide an opinion concerning the following:

Whether there is a 50 percent or better probability that any bilateral hearing loss disability found began in or is otherwise etiologically related to the Veteran's active service.

The audiologist is informed that he or she may not base a negative opinion solely on the absence of documented hearing loss during or at separation from service.

The Board draws the audiologist's attention, but in no way limits it, to the following evidence of record:

* Service treatment records documenting October 1975 right ear surgery;

* The November 1975 separation examination which notes occasional right ear pain and questionable high frequency hearing loss;

* The November 1975 report of medical history in which the Veteran reported he had hearing loss and ear, nose, throat trouble; and

* An August 1976 VA examination report and audiogram.

A complete rationale for the opinion expressed must be provided.  If the audiologist is unable to provide the required opinion, he or she should explain why.  If the audiologist cannot provide the required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the audiologist should identify what additional information that is needed.

2.  The RO must review the examination report to ensure compliance with the Board's specific remand instructions.  If deficient in any manner, corrective action must be taken at once.

3.  The RO should also undertake any other development it deems to be warranted.

4.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


